DETAILED ACTION
This Office action has been issued in response to amendment filed September 21, 2022. 
Claims 1, 3, 6, 7, 9, 12, 13, 15 and 18 have been amended. Claims 1-18 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-18 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3. 	Applicant’s arguments directed to 35 USC 103(a) rejection (e.g. pages 14-22) have been fully considered. Applicant’s argues that “key to supporting any rejection….first step of claim 1…event types of log message…second and third step of claim 1…aggerated for a shortest time unit…final step of claim 1…splitting….last step of claim 1 describes…has not offered reason for analysis…expectation of success” have been fully considered, but they are not persuasive. The claims was rejected under 103(a) obviousness rejection by Swan in view of Arye. However, the current claims are rejected under the new ground of rejection. Further, Swan teaches time series data is organized into discrete events with normalized time stamps and the events are indexed by time and keyword (abstract), various log formats and other event data used for searches, that includes messages such as log file, email services ([0011], [0036], [0093]), which reads event types of log message. Swan teaches the aggregates the streaming time series data into individual events ([0040]), times series data with event can be define start and end time boundary, duration or half-open intervals ([0057]), which reads the limitations of aggerated for a shortest time unit. Further, the amended claims has been rejected under new ground of rejection. The newly cited prior arts also reads the claim recited limitations log message (e.g. Singla, [0002], [0012]). 
As such, taken alone or the or combinations the references teach the amended claim recited limitations. Applicant’s fails to consider each of the paragraphs on Swan and other cited references (e.g. cited prior arts on pages 9-10 in non-final dated 6/22/22) . The Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record. Further, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process or steps.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Atlantic Thermoplastics Co. v. Faytex Corp., 23 USPQ2d 1481, 1490-91 (Fed. Cir. 1992). Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003. Furthermore, the teaching or suggestion to make the claimed combination and the reasonable expectation of success must not be found solely in applicant’s disclosure. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art, can be the nature of the problem to be solved, or it may be reasoned from knowledge generally available to one of ordinary skill in the art (MPEP § 2144; Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).

4.	Applicant’s remarks and arguments directed to 35 USC 103(a) rejection, presented on 09/22/22 have been fully considered but they are moot in view of the new ground of rejection presented in this office action.
Claim Rejections- 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                    
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
7.	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Swan et al. (US 2016/0140238 A1), hereinafter Swan in view of Singla (US 2014/0122461 A1).  
As for claim 1, Swan teaches a computer-implemented method stored in one or more data-storage devices and executed using one or more processors of a computer system for aggregating and querying log messages generated by event sources in a distributed computing system, the method comprising: determining event types of log messages generated by event sources of the distributed computing system (see [0042], aggregation process include log files, network management data, out of any given application, logging, auditing, messaging, [0011], [0036]);
aggregating the event types into aggregated records for a shortest time unit and storing the aggregated records in an aggregated records database;…..aggregated record….one of the event types; retrieving the aggregated records from the aggregated records database, aggregating the aggregated of each even type for longer time units than the shortest time unit (see abstract, [0018]-[0020], aggregating time series data streams and time stamping the events, time bucketed indices are created by assigning the time stamped events to time buckets according to their time stamps. The time buckets have the same time duration, or different time durations. [0077], period of time that applying the indexing process to time series data will cause a large amount of persistent data to accumulate, a trailing time window (events older than 3 months need not be returned in search results), a time range (events earlier than January 1 of this year need not be returned in search results), a maximum number of events (no more than 1 million events need be returned in search results, [0093]; Also see response to arguments section above)
and storing the aggregated records for longer time units in the aggregated records database; and in response to receiving a query regarding occurrences of an event type in a query time interval via an interface,….the query time interval into subintervals with time lengths that range from the shortest time unit to a longest time unit that lie within the query time interval, and determining a total event count of occurrences of the event type in the query time interval based on the aggregated records with the…..event type and time stamps in the subintervals (see [0068], incoming events have time stamps, perform lookups in the search process, store the raw data of the event with its segmentation, create indices that map segments and time stamps in the event data store, and compute and store metadata related to the indices, [0057], intervals, defined by a start time and an end time where the start time is an inclusive boundary and the end time is an exclusive boundary, [0058], segment is a substring of the incoming event text and a segmentation is the collection of segments implied by the segmentation algorithm on the incoming event data. A segment sub string overlap another substring/it must be contained entirely within that substring. so that the segment hierarchy forms a tree on the incoming text, [0021],  a time series search request is divided into different sub-searches for the affected time buckets with each sub-search executed across the corresponding time bucket index, [0040], [0057]).
Swan teaches the claimed invention including the limitations of aggregated record to one of the event types; query time interval into subintervals with time lengths; aggregated records of the event types ([0021], [0058]), but does not explicitly teach limitations of each aggregated record corresponding to one of the event types; splitting the query time interval into subintervals with time lengths; aggregated records with the same event types. In the same field of endeavor, Singla teaches the limitations of each aggregated record corresponding to one of the event types; splitting the query time interval into subintervals with time lengths; aggregated records with the same event types (see [0001]-[0002], each message or log file entries and other events generated, 100 million events per day or three million events per month, reporting results, [0012] multiple report generated sought at the same time (e.g. monthly, quarterly, etc., [0068]-[0069]).
Swan and Singla both references teach features that are directed to analogous art and they are from the same field of endeavor, such as user interface to design layout objects arranged at different coordinates, logfile or message associated with multiple events, the events occurring with time series or time stamps. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Singla’s teaching to Swan system for merging partially trend results that is calculated on a subset of all relevant results. Thus, provide a monthly report and the amount of further processing is reduced since some of the data has already been pre-computed. The merging partially trend results occurs in-memory, the amount of disk access is reduced, thereby reducing the load on the security system (see Singla, [0018]). 
As for claim 7, 
		The limitations therein have substantially the same scope as claim 1 because claim 7 is a system claim for implementing those steps of claim 1. Therefore, claim 7 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Singla’s teaching to Swan system for merging partially trend results that is calculated on a subset of all relevant results. Thus, provide a monthly report and the amount of further processing is reduced since some of the data has already been pre-computed. The merging partially trend results occurs in-memory, the amount of disk access is reduced, thereby reducing the load on the security system (see Singla, [0018]). 
As for claim 13, 
		The limitations therein have substantially the same scope as claim 1 because claim 13 is a non-transitory computer-readable medium claim for implementing those steps of claim 1. Therefore, claim 13 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Singla’s teaching to Swan system for merging partially trend results that is calculated on a subset of all relevant results. Thus, provide a monthly report and the amount of further processing is reduced since some of the data has already been pre-computed. The merging partially trend results occurs in-memory, the amount of disk access is reduced, thereby reducing the load on the security system (see Singla, [0018]). 
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Swan and Singla teach:
wherein aggregating the event types into aggregated records for a shortest time unit comprises: for each lowest level time interval with a length that matches the shortest time unit, for each event type occurring in the lowest time interval, determining an event type label for the event type; determining an event count of the number of times the event type occurs in the lowest time interval; creating a new lowest-level aggregated record for the event type, the new aggregated record of the event count and the shortest time unit; adding system identification, event type label, and timestamp associated with the lowest time interval to the aggregated record; and storing the lowest-level aggregated record in the aggregated records database (see Swan, [0012], [0044], [0055]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Swan and Singla teach:
wherein aggregating the aggregated records of each event type for longer time units comprises: initializing a time unit to a shortest time unit of a lowest time level; and for each time interval of a higher time level, for each event type with a time stamp in the time interval, retrieving aggregated records for the event type and time unit with time stamps in the time interval from an aggregated records database, summing event counts of the aggregated records for the event type to obtain a total count for the event type, creating a new higher-level aggregated record for the event type with a next longer time unit that matches a length of the time interval of the higher time level, adding system identification, event type label, the event count of the event type, and a time stamp of the time interval to the higher-level aggregated record, and storing the higher-level aggregated record in the aggregated records database (see Swan, [0094], [0098], [0044], [0055]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Swan and Singla teach:
wherein splitting of the query time interval into subintervals comprises determining one or more adjacent subintervals of the query time interval, time length of the one or more subintervals matching a longest time unit of aggregated records stored in an aggregated records database and fitting within the query time interval; and for each time unit less the longest time unit, determining one or more subintervals of the query time interval that correspond to the time unit and fits within portions of the query time interval located outside previously determined subintervals of the query time interval (see Swan, [0051], [0057]; Also see, Singla, [0051],  [0068-[0069]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Swan and Singla teach:
wherein determining the event count of an event type over the query time interval comprises: for each subinterval of the query time interval, retrieving an aggregated record for the event type with a time stamp in the subinterval and time unit that matches the length of the subinterval from an aggregated records database, and reading an event count from the aggregate record; and summing the event counts of the event type to obtain the total event count of occurrences of the event type in the query time interval (see Swan, [0046], [0082], [0097]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Swan and Singla teach:
further comprising: using the event count in the query time interval to detect a problem in execution of an application or hardware of the distributed computing system; and displaying an alert that reports the problem in a data center dashboard or an e-mail message (see Swan, [0012]; Also see Singla, [0068]-[0069]).
Claims 8-12 correspond in scope to claims 2-6 and are similarly rejected.
Claims 14-18 correspond in scope to claims 2-7 and are similarly rejected.
Prior Arts
8. 	WO2013/002811 A1 teaches executes a specified query on a defined schedule and time duration to calculate the aggregate results over the specified time duration, aggregation of the query results includes frequency, duration or time interval in which query is applied on the events ([0014]).
US 2018/0173739 A1 teaches time series data streams includes server logs and other types of machine data (i.e., data generated by machines). The time series data streams are time stamped to create time stamped events. The time stamped events are time indexed to create time bucketed indices, which are used to fulfill search requests ([0016]).
US 2019/0165990 A1 teaches time-based range events are received via the event stream, the duration of time that the second event is eligible to remain in the time-based window. The first and second events have the same associated timestamp or different timestamps. Enable amount of time that an event spends in a time-based window to be controlled ([0010]).
Also see, US 20170249200, US 10990607, US 10489229, US 20050192921, US 7194451, US 11055405, US 20140122461, US 10908977, US 10338977, US 10353756, US 10891281, US 9514175, US 20180173739, US 20160140238, US 20170046402, these references also teach the claim recited limitations. These references are state of the art at the time of the claimed invention. 
Conclusion
9.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(f)).
10.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information
12.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/DANIEL A KUDDUS/11/16/22  						Primary Examiner, Art Unit 2154